        Case 4:20-cv-02524 Document 23 Filed on 12/04/20 in TXSD Page 1 of 8
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                        December 05, 2020
                            UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
VS.                                               § CIVIL ACTION NO. 4:20-CV-2524
                                                  §
REAL PROPERTY LOCATED IN LOS                      §
ANGELES, CALIF. COMMONLY                          §
KNOWN AS 755 SARBONNE ROAD,                       §
LOS ANGELES, CA 90077, et al,                     §
                                                  §
           Defendants.                            §

                                 MEMORANDUM & ORDER

         Claimant Sarbonne Estate, Inc. (SEI), the owner of the real property at issue in this in rem

civil forfeiture case, moves to dismiss the action on jurisdictional and venue-based grounds. This

Court orally denied SEI’s Motion to Dismiss at the November 24, 2020, Motion Hearing. (See

Minute Entry of November 24, 2020.) The Court now writes to set out the reasons for its denial.

   I.       BACKGROUND

         This case arises out of an alleged bribery scheme perpetrated by a Nigerian businessman.

After an investigation into that scheme, the Government initiated civil forfeiture actions against

property alleged to have been obtained through the scheme, including a luxury yacht and certain

luxury real estate. See, e.g., United States v. M/Y Galactica Star et al., No. 4:17-cv-2166 (S.D.

Tex. 2017) (Ellison, J.).

         The property at issue in this case—755 Sarbonne Road, Los Angeles—is another estate

allegedly obtained through the bribery scheme. (Doc. 19 at 2.) The property is currently held by

SEI, which the Government alleges is essentially a shell company operating on behalf of the

beneficiaries of the bribery scheme. (Doc. 19 at 2.)


                                                  1
      Case 4:20-cv-02524 Document 23 Filed on 12/04/20 in TXSD Page 2 of 8




         In April, apparently anticipating the initiation of this forfeiture case, SEI filed a quiet-title

action against the Government in the Central District of California. Sarbonne Estate, Inc. v. United

States, No. 2:20-cv-4081 (C.D. Cal. 2020). The Government moved to dismiss that case, and its

motion remains pending. (Doc. 19 at 3.)

         Meanwhile, in July, the Government brought this civil forfeiture action against the 755

Sarbonne Road property. (Doc. 1.) In September, SEI filed a claim of interest in this action. (Doc.

12.) SEI’s Motion to Dismiss, at issue here, followed.

   II.       DISCUSSION

         Each of the grounds upon which SEI urges dismissal concern jurisdiction and venue. 1 For

that reason, the Court briefly sets out the law governing jurisdiction and venue in in rem civil

forfeiture cases; it then turns to SEI’s proffered reasons for dismissal.

         A. Jurisdiction and Venue in In Rem Civil Forfeiture Cases

         Since 1992, jurisdiction and venue in in rem cases have been controlled by amended 28

U.S.C. § 1355. That statute provides in relevant part:

                 (a) The district courts shall have original jurisdiction, exclusive of the courts
         of the States, of any action or proceeding for the recovery or enforcement of any
         fine, penalty, or forfeiture, pecuniary or otherwise, incurred under any Act of
         Congress, except matters within the jurisdiction of the Court of International Trade
         under section 1582 of this title.

                 (b)(1) A forfeiture action or proceeding may be brought in—

                 (A) the district court for the district in which any of the acts or omissions


         1
          In its original Motion to Dismiss, SEI also contended that this case should be dismissed
because the civil forfeiture statutes under which the Government initiated the action are
unconstitutional under the Due Process Clause. (Doc. 17 at 15–18.) SEI did not revisit that
argument in its Reply Brief, nor did it address it at the Motion Hearing. To the extent the argument
remains live, the Court notes that the Fifth Circuit has repeatedly upheld the constitutionality of
the statutes that SEI challenges here. See, e.g., United States v. Reed, 908 F.3d 102, 127 (5th Cir.
2018); United States v. Melrose E. Subdivision, 357 F.3d 493, 499 (5th Cir. 2004). Thus, SEI’s
argument is best directed to that court or to the Supreme Court.
                                                    2
      Case 4:20-cv-02524 Document 23 Filed on 12/04/20 in TXSD Page 3 of 8




       giving rise to the forfeiture occurred . . . .

28 U.S.C. § 1355(a)–(b).

       As the Fifth Circuit has recognized, this statute governs both jurisdiction and venue in in

rem cases. See United States v. Real Property Known as 200 Acres of Land, 773 F.3d 654, 658

(5th Cir. 2014). As to jurisdiction, § 1355(a) provides that district courts have “original jurisdiction

. . . of any action or proceeding for the recovery or enforcement of any fine, penalty or forfeiture.”

And as to venue, § 1355(b) provides that such an action “may be brought in . . . the district court

for the district in which any of the acts or omissions giving rise to the forfeiture occurred.”

       Under these rules, both jurisdiction and venue would appear unproblematic in this case. As

to jurisdiction, this Court is most certainly a “district court[].” And as to venue, the Complaint

plausibly alleges that certain “acts”—specifically, the purchase of luxury furniture used as bribes

in the scheme—occurred in Houston and thus in this District. (Doc. 1 at 18–20.) Those facts would

seem to dispose of the issues raised in SEI’s Motion to Dismiss.

       B. SEI’s Arguments

       Yet SEI strenuously urges that neither jurisdiction nor venue are proper in this Court. In

particular, it contends that: (1) this Court lacks in rem jurisdiction, either because of non-

compliance with the obscure Supplemental Rule of Civil Procedure C(2) or the doctrine of prior

exclusive jurisdiction; (2) venue is improper because “§ 1355(b) is not a venue statute” (Doc. 17

at 9); and (3) this Court lacks minimum contacts with both the res and SEI. The Court disagrees

for the reasons below.

               1. In rem jurisdiction

       SEI first argues that this Court lacks in rem jurisdiction. This argument comes in two

modes. First, SEI invokes Supplemental Admiralty or Maritime Claims and Asset Forfeiture



                                                    3
      Case 4:20-cv-02524 Document 23 Filed on 12/04/20 in TXSD Page 4 of 8




Actions Rule of Civil Procedure C, which is entitled “In Rem Actions: Special Provisions.” The

specific provision of Supplemental Rule C that SEI relies on provides that: “In an action in rem

the complaint must: . . . state that the property is within the district or will be within the district

while the action is pending.” Fed. R. Civ. P. Supp. Adm. & Mar. Claims C(2)(c). Despite a

substantial number of clues that this Rule does not govern real property in rem civil forfeiture

cases—including that Rule C(2) contemplates property moving between judicial districts, that

other portions of Rule C refer specifically to “vessel[s],” e.g. id. at Rule C(3)(b), and that neither

SEI nor the Court has found a single real property case to which it has been applied—SEI insists

that this Rule trumps § 1355(b) and defeats the Court’s jurisdiction.

       The Court disagrees. Rather, as the Government contends, if any of the Supplemental Rules

govern this case, it is Supplemental Rule G, which is entitled “Forfeiture Actions In Rem.”

Supplemental Rule G “governs a forfeiture action in rem arising from a federal statute” and

specifically provides that Supplemental Rule C only governs forfeiture actions in rem “[t]o the

extent that [Rule G] does not address an issue.” Fed. R. Civ. P. Supp. Adm. & Mar. Claims G(1).

And Supplemental Rule G indeed addresses the issue in dispute here, of what an in rem forfeiture

complaint must state. To wit, it provides that a complaint must:

               (a) be verified;

               (b) state the grounds for subject-matter jurisdiction, in rem jurisdiction over
                   the defendant property, and venue;

               (c) describe the property with reasonable particularity;

               (d) if the property is tangible, state its location when any seizure occurred
                   and--if different--its location when the action is filed;

               (e) identify the statute under which the forfeiture action is brought; and

               (f) state sufficiently detailed facts to support a reasonable belief that the
                   government will be able to meet its burden of proof at trial.

                                                  4
      Case 4:20-cv-02524 Document 23 Filed on 12/04/20 in TXSD Page 5 of 8




Fed. R. Civ. P. Supp. Adm. & Mar. Claims Rule G(2).

       These provisions plainly “address [the] issue” of what a complaint in an in rem forfeiture

action must state, obviating the need for any reference to Supplemental Rule C(2)’s provisions

governing the same issue. Indeed, further evidence that Supplemental Rule G should apply to this

case can be found in Supplemental Rule G(3)(a), which expressly contemplates a case in which

“the defendant is real property.” By contrast, and as noted, Supplemental Rule C is littered with

indicators, express and implied, that it is written to govern ship seizure actions. See, e.g., Fed. R.

Civ. P. Supp. Adm. & Mar. Claims C(1) (“When Available. An action in rem may be brought: (a)

To enforce any maritime lien; (b) Whenever a statute of the United States provides for a maritime

action in rem or a proceeding analogous thereto.” (emphasis added)). Unsurprisingly, then, SEI

can cite only admiralty cases in which Supplemental Rule C(2) was enforced. (See Doc. 17 at 6.)

Because it is Supplemental Rule G that governs this action, SEI’s Supplemental Rule C-based

argument must be rejected.

       SEI’s second jurisdictional argument has more bite. SEI invokes the doctrine of “prior

exclusive jurisdiction,” which forbids a court from exercising in rem jurisdiction over a res over

which a different court has already assumed jurisdiction. Marshall v. Marshall, 547 U.S. 293, 311

(2006). As SEI points out, its quiet-title action concerning the res at issue here was filed in the

Central District of California several months before this case and thus would preclude this Court’s

jurisdiction if jurisdiction is proper in that court. The Government correctly responds, however,

that it has filed a pending Motion to Dismiss in that court that raises colorable challenges to its

jurisdiction. Thus, the Court agrees with the Government that the proper course is to deny SEI’s

Motion to Dismiss without prejudice, and allow SEI to refile its Motion to Dismiss should it obtain

a favorable ruling as to jurisdiction in the Central District of California.

                                                   5
      Case 4:20-cv-02524 Document 23 Filed on 12/04/20 in TXSD Page 6 of 8




               2. Venue

       SEI next urges that venue is not proper in this Court. Its argument turns on the proposition

that “§ 1355(b) is not a venue statute.” (Doc. 17 at 9.) This argument runs aground on the Fifth

Circuit’s observation that “28 U.S.C. §[] 1355(b) . . . specifically clarified venue requirements in

civil forfeiture cases.” Real Property Known as 200 Acres of Land, 773 F.3d at 658. And it also

parts company from the numerous other courts of appeals that have concluded, often summarily,

that § 1355(b) governs venue in cases like this one. United States v. Obaid, 971 F.3d 1095, 1105

(9th Cir. 2020); United States v. Batato, 833 F.3d 413, 419 (4th Cir. 2016); Contents of Account

Number 03001288 v. United States, 344 F.3d 399, 403 (3d Cir. 2003) (“§ 1355(b) . . . provides for

venue.”); United States v. All Funds on Deposit in any Accounts Maintained in Names of Meza or

De Castro, 63 F.3d 148, 151 (2d Cir. 1995) (“Section 1355(b) addresses venue in forfeiture

actions.”). For the reasons set forth in those decisions, and because the Fifth Circuit has already

determined that § 1355(b) governs “venue requirements in civil forfeiture cases,” the Court rejects

SEI’s venue argument.

               3. Minimum Contacts and Personal Jurisdiction

       Finally, SEI argues that the “minimum contacts” test set out in International Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945), must be met—regarding the res or, worse, any potential

claimants—in an in rem forfeiture case. 2 This argument has been rejected repeatedly. Indeed, the

Fifth Circuit has noted that where a court has in rem jurisdiction to grant a particular form of relief,

“in personam jurisdiction . . . [is] not necessary for that purpose.” Conlon by Conlon v. Heckler,

719 F.2d 788, 798 (5th Cir. 1983). And the other Courts of Appeals to address the issue have



       2
          The “minimum contacts” argument is raised as to the res in the course of SEI’s
Supplemental Rule C argument and then revisited for the contention that this Court must have
personal jurisdiction over SEI. (Doc. 17 at 11, 18.)
                                                   6
      Case 4:20-cv-02524 Document 23 Filed on 12/04/20 in TXSD Page 7 of 8




agreed. Obaid, 971 F.3d at 1102–03; Huntress v. Huntress’ Estate, 235 F.2d 205, 208 (7th Cir.

1956) (finding it “obvious” that “it is not necessary to have personal jurisdiction” where “the action

is not one in personam but one in rem”).

          SEI suggests that Shaffer v. Heitner, 433 U.S. 186 (1977) requires that the “minimum

contacts” test be applied both to the res and to it. But SEI does not satisfyingly address the fact

that Shaffer was a quasi in rem case, not an in rem case. Id. at 196. Nor does it address the fact,

even more problematic for its argument, that the Supreme Court held in Burnham v. Super. Ct. of

Cal., 495 U.S. 604 (1990), that the “holding in Shaffer [was] limited to quasi in rem jurisdiction.”

Id. at 630 (Brennan, J., concurring in the judgment). Other courts have since made the same

distinction. Obaid, 971 F.3d at 1101. SEI urges the Court to instead follow Judge Ikuta’s dissent

in Obaid, which concluded that “Shaffer requires the district court to apply the minimum contacts

framework to each person who claims ownership of the property.” Id. at 1110 (Ikuta, J.,

dissenting). But the Court declines the invitation and, in keeping with the other courts to have

considered the issue, holds that the “minimum contacts” test applies neither to the res nor to any

claimants in a case like this one. Rather, the jurisdictional inquiry here begins and ends with

§ 1355(b). SEI cannot seriously contend that § 1355(b) is not satisfied in this case, and therefore

its Motion to Dismiss must be denied.

   III.      CONCLUSION

          In sum, the Court DENIES SEI’s Motion to Dismiss. That denial is without prejudice as

to SEI’s argument regarding prior exclusive jurisdiction, which it may renew in the case of a

favorable ruling from the Central District of California.

          IT IS SO ORDERED.

          SIGNED at Houston, Texas, on this the 4th day of December 2020.



                                                  7
Case 4:20-cv-02524 Document 23 Filed on 12/04/20 in TXSD Page 8 of 8




                         HON. KEITH P. ELLISON
                         UNITED STATES DISTRICT JUDGE




                                 8
